Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/6/2020 has been entered.

Response to Amendment
The amendment filed on 10/7/2020 has been entered.  Claims 10-11 are added in the application. Claims 1-11 are pending with claims 6-8 withdrawn from consideration.

Response to Arguments
Applicant’s argument, see page 5 to 7, filed on 10/7/2020, with respect to 112(a) rejection on claims 1-5 and 9 has been fully considered and is persuasive.  The 112(a) rejection is withdrawn.

Applicant’s argument, see page 7 to 8, filed on 10/7/2020, with respect to 112(b) rejection on claims 1-5 and 9 has been fully considered but it is not persuasive.
Applicant made argument that “the phrase ‘immediately’ suggests no delay in time…”.  However, this phrase does not exclude other steps after annealing before cooling to 350-450 °C.  For example, it includes process of cooling immediately after annealing to 620-680 °C, and then to 350-450 °C, without any delay in time.  Applicant has authorized Examiner’s Amendment to overcome this rejection; thus, the 112(b) rejection is withdrawn.

Applicant’s argument, see page 8 to 10, filed on 10/7/2020, with respect to 103 rejection on claims 1-5 and 9 has been fully considered but it is not persuasive.
Applicant made argument that the prior art Hanlon has a cooling to T2 of 620-680 °C after annealing and before cooling to T3 of 350-480 °C, which is different from the current invention with cooling to 350-450 °C without the T2.  However, as state above, the phrase “immediately” in claim 1 does not exclude any intermediate steps after annealing and cooling to 350-450 °C. Applicant has authorized Examiner’s Amendment to overcome this rejection; thus, the 103 rejection is withdrawn.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 6-8 directed to an invention non-elected without traverse.  Accordingly, claims 6-8 have been cancelled.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Daniel Fiorello on 12/29/2020.
The application has been amended as follows:
1.  (Currently Amended)  A method for producing a coated steel sheet, comprising the steps of:
(a) reheating a steel slab containing 0.15-0.25 wt% of carbon (C), more than 0 wt% but not more than 1.5 wt% of silicon (Si), 1.5-2.5 wt% of manganese (Mn), more than 0 wt% but not more than 1.8 wt% of aluminum (Al), 0.3-2.0 wt% of chromium (Cr), more than 0 wt% but not more than 0.03 wt% of titanium (Ti), more than 0 wt% but not more than 0.03 wt% of niobium (Nb), and a balance of iron (Fe) and unavoidable impurities;
(b) hot-rolling, cooling and coiling the steel slab, thereby producing a hot-rolled steel sheet;
(c) pickling the hot-rolled steel sheet, followed by cold rolling;
(d) annealing the cold-rolled steel sheet at a temperature between 820°C and 870°C, followed by cooling at a rate of 10 degrees C to 15 degrees C per second to a finish-cooling temperature between 350°C and 450°C;
(e) tempering the cooled steel sheet at a temperature between 450°C  and 550°C; and
(f) hot-dip galvanizing the tempered steel sheet.

2.  (Previosuly Presented)	The method of claim 1, wherein the cold rolling is performed at a reduction ratio of 50-80%.

3.  (Cancelled)

4.  (Previosuly Presented)	The method of claim 1, wherein silicon (Si) and aluminum (Al) are contained so as to satisfy the following equation:
1.5 ≤ (Si) + (Al) ≤ 3.0 (wt%)
wherein Si and Al represent the contents (wt%) of silicon (Si) and aluminum (Al), respectively, in the steel slab.

5.  (Previosuly Presented)	The method of claim 1, wherein titanium (Ti) and niobium (Nb) are contained so as to satisfy the following equation:
0.01 ≤ (Ti) + (Nb) ≤ 0.02 (wt%)
wherein Ti and Nb represent the contents (wt%) of titanium (Ti) and niobium (Nb), respectively, in the steel slab.

6-8.  (Cancelled)

9.  (Previously Presented)  A method for producing a coated steel sheet, comprising the steps of:
(a) reheating a steel slab containing 0.15-0.25 wt% of carbon (C), more than 0 wt% but not more than 1.5 wt% of silicon (Si), 1.5-2.5 wt% of manganese (Mn), more than 0 wt% but not more than 1.8 wt% of aluminum (Al), 0.3-2.0 wt% of chromium (Cr), more 
(b) hot-rolling, cooling and coiling the steel slab, thereby producing a hot-rolled steel sheet;
(c) pickling the hot-rolled steel sheet, followed by cold rolling;
(d) annealing the cold-rolled steel sheet at an annealing temperature between 820°C and 870°C, followed by cooling at a finish-cooling temperature between 350°C and 450°C directly from the annealing temperature;
(e) tempering the cooled steel sheet at a temperature between 450°C  and 550°C; and
(f) hot-dip galvanizing the tempered steel sheet.

10.	(Previously Presented) The method of claim 1, wherein cooling at the finish cooling temperature includes quenching from the annealing temperature to the finish-cooling temperature.


11.	(Previously Presented) The method of claim 9, wherein cooling at the finish cooling temperature includes quenching from the annealing temperature to the finish-cooling temperature.

Allowable Subject Matter
Claims 1-2, 4-5 and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 9 direct to a method for producing a coated steel sheet comprising the recited steps.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art are the disclosures of Hanlon et al (US 20170191150 Al).  Hanlon teaches a manufacturing method of making a hot dip coated steel strip having overlapping composition with the claimed ranges in step (a).  Hanlon teaches that the steel slab is hot rolled, coiled, pickled, cold rolled (0066), a manufacturing process, as claimed in steps (b) and (c).  Hanlon teaches annealing at T1 of (Ac3+20)-(Ac3-30) which is 790-865 (Ac3=820-845C in Table 1 Ac3 calc.), followed by cooling to T2 of 620-680 °C and then T3 of (Ms-20)-(Ms+100) which is 350 - 482 °C (Ms=370-382 in Table 1 Ms calc.).  This is different from the claimed step (d) which after annealing, cooling at a rate of 10 degrees C to 15 degrees C per second to a finish-cooling temperature between 350°C and 450°C, without the step of cooling to T2 of Hanlon.  When all of the evidence is considered as a whole, evidence of non-obviousness outweighs evidence of obviousness.

Conclusion
Claims 1-2, 4-5 and 9-11 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANGTIAN XU/Examiner, Art Unit 1734                                                     
/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734